Citation Nr: 1300873	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  08-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) from February 1984 until May 1984 in the Army National Guard, and he had periods of inactive duty for training (INACDUTRA) and other ACDUTRA from October 1953 to February 1994. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2010, the undersigned Acting Veterans Law Judge held a hearing regarding the issue of the left knee disorder.  A transcript has been incorporated into the record.

In May 2011, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for a left knee disorder, claimed as left knee meniscus and anterior ligament tears, and so granted the appeal to that extent.  The Board then adjudicated the claim on the merits and denied service connection for a left knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  By an Order dated in May 2012, the CAVC set aside the Board's May 2011 decision and remanded for further adjudication.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The report of a VA examination conducted in May 2008 stated that there was no line of duty form documenting any fall with problems affecting the left knee, so the service medical records were silent towards the left knee.  The examiner further noted that, during a 14 day service hospitalization for low back pain, on one occasion the physical exam mentioned pain on extension of the left knee, but the VA examiner concluded that this was referring to the lower back.  In other words, the examiner appears to have concluded that the April 1984 note indicates that flexion of the left knee was causing the Veteran to have back pain.  The examiner noted that the only diagnosis for that hospitalization was mechanical low back pain, and no diagnosis was given for the left knee.  The examiner's interpretation of the records was that the Veteran had made no complaints of left knee pain during the examination.  The examiner concluded that in the presence of service medical records silent for a left knee condition, no evidence of treatment due to a left knee condition for several years after service, and a diagnosis of ACL and meniscus tear almost 10 years after the alleged injury, it was his opinion that the present left knee condition was less likely as not due to or the result of the alleged incident in March 1984.

In the May 2012 CAVC memorandum decision, the Court concluded that there was a misstatement of fact in the May 2008 VA examination report, which had reflected the examiner's understanding that the Veteran had not complained of left knee pain while hospitalized in 1984 for a back injury.  The Court stated that there were complaints of leg pain and painful left knee extension respectively on March 31, 1984 and April 3, 1984.  Accordingly, the Court determined remand was warranted.  The Board is bound by this determination.  

Specifically, on remand, the Veteran should be given an opportunity to undergo a VA joints examination to determine whether a relationship exists between the Veteran's current left knee condition and his active duty service, specifically related to his reported injury to the left knee during a fall on wet grass while on orders in Panama in March 1984.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2012); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

As well, ongoing VA medical records should also be obtained, as the most recent VA treatment reports conclude in March 2007.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In a November 2012 statement, the Veteran's attorney requested VA obtain the Veteran's Social Security Disability Benefits application and underlying medical evidence, as the application was apparently submitted in 1994, when the Veteran retired from the National Guard, and his attorney has contended it would be reasonable to assume these records may contain medical evidence pertaining to the left knee.  The Board notes that VA regulations provide that VA will request relevant records from a federal department or agency, such as the SSA.  VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Finally, also in the November 2012 statement, the Veteran's attorney requested that private treatment records from "Drs. Hiram Mercado and Juan Colon" be requested as relevant evidence of current treatment of the left knee.  Upon a review of the record, the Board notes Dr. Hiram Mercado is also referred to as Dr. Hiram Mercado Jimenez and Dr. Juan Colon is also referred to as Dr. Juan Rodriguez, and as Dr. Rodriquez Colon.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and obtain the Veteran's SSA disability records (possibly dated in 1994), to include the underlying medical evidence.  If the records do not exist or cannot be obtained then, this fact, as well as the efforts that were made to obtain the records, should be documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO should contact the Veteran and request that he identify all treatment that he received for his left knee disorder, specifically from Dr. Hiram Mercado, also referred to as Dr. Hiram Mercado Jimenez, and from Dr. Juan Colon, also referred to as Dr. Juan Rodriguez and as Dr. Rodriquez Colon.  All identified treatment records should be requested.  If records are identified but cannot be obtained, this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

3.  Obtain VA treatment records for the left knee from VA, San Juan VAMC, dating since March 2007.  

4.  Schedule the Veteran for a VA joints examination to determine the nature of his current left knee condition and to obtain an opinion as to the likelihood that such condition is related to active service.  The claims file, to include the transcript of the Veteran's testimony before the Board in October 2010, must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted. 

The Board observes the service treatment records contain the in-patient treatment reports from the March-April 1984 hospitalization for a back injury in Panama and on March 31, 1984, and on April 3, 1984, a leg and left knee are referenced.  These records are currently found in volume 3 of the claims file.  Additional records pertaining to that same hospitalization are found in the service medical records envelopes.  

The Veteran is competent to report that he injured his left knee in March 1984 in Panama and the transcript of his testimony in October 2010 provides a statement of his report of the incident.  However, the Board has not yet reached a determination as to the credibility of the Veteran's statement.

The Board also observes that in the service treatment records is an August 1991 Report of Physical Examination, for the purpose of the quadrennial review, in which the lower extremities were found to be normal and the Veteran indicated in the negative for a history of a "trick" or locked knee.

A private February 1994 MRI scan of the left knee showed tears of the medial meniscus and anterior cruciate ligament of the left knee.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all left knee conditions identified.  

Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed current left knee condition is related to the Veteran's active military service, in particular the March 1984 incident in Panama during which he fell on the wet grass, that allegedly occurred therein.  The examiner should address whether any currently diagnosed left knee condition is consistent with the injury reported by the Veteran to have occurred during active service. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable, or less than fully favorable, to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

